t c memo united_states tax_court william lenihan petitioner v commissioner of internal revenue respondent docket no filed date william lenihan pro_se frank j jackson and michelle l maniscalco for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and a respectively petitioner assigned error to each of those determinations respondent conceded the addition_to_tax determined under sec_6651 and asserted an increase in the addition_to_tax determined under sec_6651 of dollar_figure for a total addition under that section of dollar_figure at the close of the trial respondent made a motion to conform the pleadings to the proof for the purpose of asserting an increased deficiency based on an item_of_gross_income of petitioner’s wife should we determine that petitioner and his wife made a joint_return and certain items of gross_income reported on a return respondent received on date the nov return the nov return reported items of income of which respondent had been unaware when he determined the deficiency shown in the notice we granted that motion in his reply brief respondent concedes that there is no increased deficiency on account of any item_of_income of petitioner’s wife we accept that concession taking into account various other concessions the principal issues remaining for decision are the amount of petitioner’s gross_income whether petitioner is entitled to any deductions in excess of the standard_deduction and a deduction for a personal_exemption and if so in what amounts and the additions to tax under sec_6651 and sec_6654 by the amended petition petitioner claims that the notice does not credit him with an overpayment of taxes from nor does it reflect the appropriation of petitioner’s funds from his account at the federal credit_union in petitioner filed a brief but failed to propose any facts or make any argument with respect to an overpayment of taxes for or an continued unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure for convenience monetary amounts have been rounded to the nearest dollar respondent bears the burden_of_proof with respect to the items of income shown on the nov return that respondent did not take into account in determining the deficiency shown in the notice and the increased sec_6651 addition_to_tax and petitioner bears the burden_of_proof otherwise except as provided by sec_7491 see rule a continued appropriation during if an argument is not pursued on brief we may conclude that it has been abandoned e g 121_tc_308 therefore we will treat petitioner as having abandoned those two claims and will not further discuss them sec_7491 shifts the burden_of_proof to the secretary with respect to any factual issue relevant to ascertaining the tax_liability of the taxpayer if the taxpayer introduces credible_evidence with respect to the issue and has complied with the requirements of the internal_revenue_code to substantiate any item and maintained all records required by the internal_revenue_code and cooperated with reasonable requests by the secretary for information see sec_7491 imposing preconditions to the application of the burden-shifting rule found in sec_7491 on brief respondent argues that petitioner has failed to satisfy those preconditions petitioner has neither responded to respondent’s argument nor proposed that we find facts consistent with the conclusion that he has satisfied the stated preconditions it is petitioner’s burden to prove that he has satisfied the preconditions found in sec_7491 see eg krohn v commissioner tcmemo_2005_145 he has failed to carry that burden and therefore continued findings of fact3 some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference continued sec_7491 is of no application in this case at the outset we note that at the conclusion of the trial in this case the court set a schedule for opening and answering briefs petitioner filed an opening brief but no answering brief moreover petitioner’s brief fails in certain respects to comply with rule e which addresses the form and content of briefs rule e requires that an opening brief contain proposed findings_of_fact supported by references to the pages of the transcript or the exhibits or other sources relied on in support of the proposed findings petitioner’s brief contains proposed findings_of_fact but no supporting references of any kind in the argument portion of his brief petitioner makes reference to petitioner’s exhibit sec_1 and which the court is unable to identify and which appear not to be part of the record respondent objects to petitioner’s proposed findings_of_fact in their entirety except for petitioner’s proposed finding no which relates to a concession made by respondent because petitioner has failed to comply with rule e the court will disregard all but petitioner’s proposed finding of fact no finally rule e also requires that in an answering or reply brief the party set forth any objections together with the reasons therefor to any proposed findings of any other party since petitioner failed to file an answering brief and we have disregarded all but one of petitioner’s proposed findings_of_fact we must conclude that petitioner has conceded respondent’s proposed findings_of_fact except to the extent that respondent has failed to direct us to any evidence in the record supporting those proposed findings or those findings are clearly inconsistent with evidence in the record or are inconsistent with petitioner’s one proposed finding to which respondent does not object see eg 118_tc_106 n affd 353_f3d_1181 10th cir background at the time he filed the petition petitioner resided in delray florida petitioner an attorney received his law degree from georgetown university law school in and was admitted to practice law in the state of new york in he is admitted to practice before the united_states tax_court throughout petitioner was married the nov return the nov return which as previously stated was received by respondent on date purports to be a joint income_tax return for petitioner and his wife for the taxable calendar_year respondent had not previously received a return from petitioner for and on date respondent had prepared a substitute return for petitioner pursuant to sec_6020 on date respondent filed the nov return as an amended_return petitioner did not mail the nov return to respondent earlier than date gross_income and schedule d proceeds the parties have stipulated that in petitioner received taxable wages social_security payments pension payments interest and dividends of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner reported those items on the nov return and in addition on the attached schedule c profit or loss from business he reported dollar_figure of gross_income from a business described as consulting on the attached schedule d capital_gains_and_losses he reported dollar_figure of proceeds from sales of capital assets and on the attached schedule e supplemental income and loss he reported rents and royalties totaling dollar_figure the hudson withdrawal on date petitioner withdrew dollar_figure from hudson united bank the hudson withdrawal the statement evidencing the hudson withdrawal is entitled ira withdrawal statement identifies an ira account in petitioner’s name and describes the account as a traditional_ira during march and date petitioner deposited dollar_figure into a dreyfus trust co account in his name described on a transcript of that account as an account under ira plan schedule a items petitioner did not claim a standard_deduction on the nov return but rather he deducted the sum of the amounts that he had itemized on a schedule a itemized_deductions thereto on the schedule a petitioner itemized amounts for medical and dental expenses state_and_local_income_taxes real_estate_taxes personal_property_taxes investment_interest cash charitable_contributions noncash charitable_contributions a casualty_loss unreimbursed employee_expenses and other expenses of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively schedule c items on the schedule c petitioner described his business activity as consulting and he reported business_expenses for advertising car and truck expenses insurance legal and professional services office expenses supplies taxes and licenses travel meals and entertainment and other expenses totaling dollar_figure schedule d gains the dollar_figure of proceeds from sales of capital assets petitioner reported on the schedule d is the proceeds from his sales of his interests in oxford health_plans oxford kemper growth fund of spain kemper ford motor co ford and citigroup inc citigroup for dollar_figure dollar_figure dollar_figure and dollar_figure respectively on the schedule d costs or other bases of dollar_figure and dollar_figure are ascribed to the sales of petitioner’s interests in oxford and kemper respectively giving rise to reported gains on those sales of dollar_figure and dollar_figure respectively no bases are ascribed to the sales of petitioner’s interests in ford and citigroup which were reported as giving rise to gains of dollar_figure and dollar_figure respectively all four sales were reported as sales of assets held for more than year petitioner reported on the schedule d a long-term_capital_loss carryover from of dollar_figure schedule e items on the schedule e petitioner reported income and expenses from three rental properties and three other investments as follows park ave apt 8-b new york ny rents received less expenses auto and travel cleaning and maintenance insurance depreciation expense or depletion income loss delray racquet club condo rents received royalties received subtotal less expenses auto and travel cleaning and maintenance commissions insurance management fees repairs supplies taxes utilities depreciation expense or depletion income loss delray racquet club condo rents received royalties received subtotal less expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number auto and travel cleaning and maintenance commissions insurance management fees repairs supplies taxes utilities depreciation expense or depletion income loss big_number big_number big_number big_number iic mortgages royalty income received equity investments royalty income received inwood investment club royalty income received personal exemptions big_number big_number big_number in computing taxable_income on the nov return petitioner claimed a deduction for two personal exemptions taxable_income and tax the nov return shows taxable_income of dollar_figure and tax of dollar_figure tax_return petitioner filed no federal_income_tax return for opinion i deficiency in tax a arguments of the parties petitioner relies on the accuracy of the nov return except with respect to petitioner’s report of capital_gain income respondent agrees with the items of gross_income petitioner reported on the nov return respondent argues however that petitioner realized additional gross_income of dollar_figure not reported on the nov return on account of petitioner’s date withdrawal of that amount from hudson united bank moreover respondent disagrees with many of the deductions claimed and calculations made on the nov return initially respondent argued that petitioner is not entitled to compute his income_tax_liability using the rate schedule for a married couple making a joint_return respondent argued that petitioner could not elect joint_return status since to do so he and his wife had to file a return on which they made a joint_return election since respondent does not permit a taxpayer to file a tax_return for a year after respondent has issued the taxpayer a notice_of_deficiency for the year respondent argued that petitioner had filed no return for having filed no return for respondent continued petitioner could not elect joint_return status respondent additionally argued that petitioner was disqualified from making a joint_return for because he failed to include his wife’s income on the nov return in a supplement to brief respondent conceded those two arguments respondent now accepts that petitioner is entitled to use joint_return rates for we assume that respondent also accepts petitioner’s claim of a deduction for two personal exemptions our analyses of the remaining issues follow b discussion stipulated and reported items sec_61 provides that gross_income means income from whatever source derived among the items of gross_income specifically enumerated in sec_61 are compensation_for services interest dividends pensions and gains derived from business and from dealings in property the wages social_security payments pension payments interest dividends reported gross_income from consulting and rents and royalties set forth in our findings_of_fact supra which either have been stipulated by the parties to be taxable or were set forth on the nov return are all items of gross_income for in the amounts specified schedule d items a agreements and disagreements the parties agree that on account of the sales of his interests in ford and citigroup reported on the schedule d petitioner realized gains of dollar_figure and dollar_figure respectively while the parties agree that petitioner made the sales of his interests in oxford and kemper reported on the schedule d and that he realized gains on account of those sales they disagree on the amounts of those gains as we have found with respect to oxford petitioner reported on the schedule d proceeds of dollar_figure cost or other basis of dollar_figure and a resulting gain of dollar_figure with respect to kemper he reported proceeds of dollar_figure cost or other basis of dollar_figure and a resulting gain of dollar_figure the parties’ disagreements over the amounts of petitioner’s gains result from their disagreements over his costs of acquiring his interests in oxford and kemper the parties also disagree with respect to the character of the gains and the availability of a loss carryover b petitioner’s costs of acquiring his interests in oxford and kemper to determine gain realized on the sale of property we must subtract from the proceeds the taxpayer’s cost or other basis in the property see sec_1001 respondent proposes that we find that petitioner had cost bases of zero in his interests in both oxford and kemper so that the gains he realized on the sales of both equaled the proceeds received viz dollar_figure and dollar_figure respectively respondent supports his proposed findings of zero bases by directing us to a one-page joint exhibit an internal_revenue_service irs form 1099-b proceeds from broker and barter_exchange transactions which among other things shows gross_proceeds of dollar_figure and dollar_figure from sales of his interests in oxford and kemper respectively but does not show any cost or other basis for either asset while petitioner has made no objection to respondent’s proposed findings he does claim that brokerage statements showing costs and selling prices for those assets were forwarded to respondent and in support of that claim he refers us to the form 1099-b which shows nothing about bases at trial petitioner proffered other documents that he claimed show his costs of acquiring those assets respondent objected to the receipt of those documents on the ground that petitioner had violated the court’s standing_pretrial_order by not providing copies of those documents to respondent we sustained respondent’s objection and the documents were not received into evidence petitioner did not testify as to his costs of acquiring those assets in short there is no evidence in the record to support petitioner’s report on the schedule d of costs or other bases of dollar_figure and dollar_figure for his interests in oxford and kemper respectively the nov return is merely a statement of petitioner’s position and is not evidence of the correctness of the figures and information contained therein see 71_tc_633 respondent bears the burden of proving that petitioner realized gains of dollar_figure and dollar_figure on the sales of his interest in oxford and kemper respectively the amounts petitioner reported on the schedule d as the proceeds from the sales of those assets were accepted by petitioner at trial and are confirmed by entries on the form 1099-b respondent has met his burden of proving receipt of those amounts and we find accordingly there is no evidence however supporting respondent’s claims of zero bases for those assets or from which we would be justified in making any findings with respect to petitioner’s cost bases in those assets in waterman v commissioner tcmemo_1990_497 the commissioner had issued separate notices of deficiency to a husband and a wife both nonfilers making adjustments for among other things their failures to report gains on their disposition of a jointly owned inventory of paintings held primarily_for_sale_to_customers in the ordinary course of the husband’s trade_or_business as an art dealer we found that their disposition amounted to a sale for dollar_figure but we concluded that the record lacked any credible_evidence of their joint basis in the paintings the commissioner’s adjustment was predicated on his claim that their joint gain was dollar_figure because their joint basis was zero while denying that they realized any gain the taxpayers asserted that their joint basis was dollar_figure we stated in the absence of evidence upon which to make a finding of fact or a reasonable estimate of petitioners’ basis we must hold against the parties bearing the burden_of_proof on that issue inasmuch as the wife bore the burden_of_proof in her case we sustained the commissioner’s claims that the couple’s joint basis in the paintings was zero and their joint gain was dollar_figure we further held that she had to include in gross_income her share of that gain in the husband’s case however the commissioner bore the burden_of_proof because in the amended answer he had changed the year in which he argued the disposition of the paintings had occurred which increased the deficiency for that year see rule a while we recognized that the commissioner had failed to carry his burden of proving that the couple had realized any gain on the sale of the paintings we treated the taxpayers’ assertion that their joint basis was dollar_figure as an admission that their joint basis was no greater than that and we found that the husband had realized a gain to the extent that his share of the dollar_figure of proceeds exceeded his share of the admitted dollar_figure basis we shall likewise accept petitioner’s schedule d entries as admissions that his bases in his interests in oxford and kemper did not exceed dollar_figure and dollar_figure respectively and that he realized gains on the sales of those two assets of at least dollar_figure and dollar_figure respectively moreover because of petitioner’s superior position with respect to access to information as to his bases in those assets we place on him the burden of coming forward with evidence showing a basis greater than zero in either asset we are free to do so because we have not invariably held that when the burden is on the commissioner to prove that the taxpayer underreported his income from sales the commissioner must come forward with evidence showing both unreported receipts and the absence of offsetting costs or deductions above those allowed by the commissioner for example in franklin v commissioner tcmemo_1993_184 we sustained an addition_to_tax for fraud under sec_6653 on account of the taxpayer’s failure to report income from sales of heroin notwithstanding that the commissioner who bore the burden_of_proof because of the claim of fraud had failed to show that the taxpayer’s costs of goods sold and deductible expenses did not exceed his receipts from those sales we pointed out that in a merchandising business gross_receipts from sales must be reduced by cost_of_goods_sold to determine gross_income from sales sec_1_61-3 income_tax regs indeed we stated that an underpayment_of_tax resulting from unreported gross_receipts is only possible if those unreported gross_receipts are not exceeded by the cost of the goods sold and deductible expenses we continued nevertheless even in criminal_tax_evasion cases where the government bears the greater burden_of_proof beyond a reasonable doubt it is well settled-- that evidence of unexplained receipts shifts to the taxpayer the burden of coming forward with evidence as to the amount of offsetting expenses if any 377_f2d_469 1st cir accord eg 554_f2d_59 2d cir 231_f2d_928 9th cir 202_f2d_592 3d cir 218_f2d_869 7th cir bourque v commissioner tcmemo_1980_286 applying the general_rule to cost_of_goods_sold we explained that the settled rule was based on the rationale that in the case of a taxpayer who has not entirely omitted receipts from an activity from his return it can be presumed that the taxpayer desiring to minimize his tax has reported all his deductions and other offsetting amounts see eg 218_f2d_869 7th cir and in the case of a taxpayer who has failed to file a return or has shown on his return no receipts from the activity the assumption that he more readily than the commissioner has access to evidence of deductions or other offsetting amounts makes the nonexistence of those amounts a fair presumption at least as an initial matter and absent a satisfactory explanation of such nonexistence or the production of some exculpatory evidence 377_f2d_469 1st cir we believe that rationale holds true here the considerations necessary to determine whether the sale of merchandise inventory results in gross_income from sales are for present purposes similar to the considerations necessary to determine whether the sale of investment_property which is in question here results in a gain in the case of the sale of inventory there is no gross_income unless the proceeds from the sale exceed the cost of the goods sold sec_1_61-3 income_tax regs and in the case of the sale of investment_property there is no gain unless the amount_realized on the sale exceeds the adjusted_basis of the property sec_1001 the terms cost_of_goods_sold and adjusted_basis are terms of art that denote the same thing ie the measure of the taxpayer’s unredeemed investment in an item of property often the cost of the property which when the item is sold must be subtracted from the proceeds of the sale in order to determine whether the taxpayer realized any gain from the sale compare eg sec_1_471-3 income_tax regs inventories at cost with sec_1011 sec_1012 clearly petitioner had documents that might have shown his costs of acquiring his interests in oxford and kemper petitioner a lawyer admitted to practice before this court offered those documents into evidence but they were not received because he had failed to comply with our standing_pretrial_order it is appropriate that petitioner bear the burden of producing evidence to show that his bases in those assets were greater than zero petitioner having failed to carry that burden and the court having no way to reasonably estimate his bases we conclude that his bases were no greater than zero and that he realized gains of dollar_figure and dollar_figure from sales of his interests in oxford and kemper respectively c character of gains respondent further argues that the gains on petitioner’s interests in oxford and kemper and the gains on petitioner’s interests in ford and citicorp totaling dollar_figure are all short- term capital_gains since petitioner has failed to prove that any of those gains is attributable to an asset held for more than year see sec_1222 respondent is correct that there is nothing in the record showing that petitioner held any of those assets for more than year as with petitioner’s bases in his interests in oxford and kemper we think it appropriate that petitioner bear the burden of producing evidence showing a holding_period greater than year petitioner has failed to carry that burden and we conclude that he had no holding_period greater than year in his interests in oxford kemper ford or citicorp d loss carryover petitioner reported on the schedule d a long-term_capital_loss carryover from of dollar_figure respondent argues that petitioner is entitled to no capital_loss_carryover since he has failed to prove that he actually suffered any loss entitling him to a capital_loss_carryover to respondent is again correct that there is nothing in the record other than the nov return and petitioner’s otherwise unsubstantiated testimony showing that he suffered a capital_loss that could be carried to we need not accept a taxpayer’s unsubstantiated testimony see 338_f2d_602 9th cir affg 41_tc_593 indeed respondent’s records show that contrary to petitioner’s claim that he filed a return for on which the claimed loss can be found he filed no return for because of the lack of evidence corroborating his testimony and the evidence that petitioner filed no return for we disbelieve petitioner’s testimony that he suffered any loss that could be carried to we allow no such loss in the computation of the deficiency resulting from this proceeding the hudson withdrawal the parties appear to agree that the hudson withdrawal from a qualified retirement account would be includable in petitioner’s gross_income unless it was rolled over ie a matching deposit was made into another qualified retirement account within days see sec_408 addressing rollovers of distributions from individual_retirement_accounts iras the principal dispute between the parties appears to be over the date the hudson withdrawal was made we have found that it was made on date we have done so on the basis of the ira withdrawal statement which faintly in the blocks marked commencement_date and signatures carries the notation which we take to be the date of withdrawal date because the hudson withdrawal was redeposited in another qualified retirement account within days of that date petitioner has satisfied the requirements specified in sec_408 for a tax-free_rollover contribution the hudson withdrawal is not includable in gross_income schedule c deductions on the schedule c petitioner described his business as consulting and he reported expenses for advertising car and truck expenses insurance legal and professional services office expenses supplies taxes and licenses travel meals and entertainment and other expenses totaling dollar_figure the parties have jointly stipulated four exhibits totaling pages containing documents that petitioner produced with respect to his claimed schedule c expenses respectively the four exhibits contain documents that petitioner produced with respect to his claimed schedule c advertising car and truck insurance travel and meals and entertainment_expenses respondent does not stipulate that the documents substantiate the claimed expenses the documents consist of photocopies of receipts from the u s postal service bills with respect to automobile repairs the faces of personal checks insurance_company bills airline itineraries hotel confirmations and bills a railroad ticket account statements from an athletic club and a country club a statement from a financial_institution and other miscellaneous documents we have examined the documents and although they indicate that petitioner spent or at least was billed for the amounts shown we cannot conclude that any or all of those amounts were expended in connection with a consulting or any other business activity of petitioner’s indeed petitioner has provided no evidence describing any consulting work that he engaged in during moreover in type and amount the on brief without reference to anything in the record to continued expended or billed amounts are equally consistent with a business_purpose and with a personal living or family purpose while trade- or business-connected expenses are deductible personal_living_and_family_expenses are not compare sec_162 allowing as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business with sec_262 disallowing generally a deduction for personal living or family_expenses while some of the documents are annotated eg dollar amounts circled or a name appearing next to a country club charge for a restaurant lunch there is insufficient information on the documents or in petitioner’s testimony to show any business connection for any of the expenses there is for instance no evidence to show the business connection of a visa credit card charge of dollar_figure for an airline ticket the charge shows no travel date or itinerary and is annotated only t e which we assume stands for travel and entertainment indeed petitioner has made no attempt to show that he has met the stringent substantiation requirements imposed by sec_274 and applicable generally to business-related travel and entertainment_expenses petitioner has failed to convince us that any of the schedule c expenses were incurred in continued support the claims petitioner claims that he has been a financial consultant for over years and during was also in the business of second mortgage placing and individual_retirement_account investments connection with a consulting business or any other trade_or_business carried on by petitioner absent the stringent substantiation requirements imposed by sec_274 it is within the purview of this court to estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred see 39_f2d_540 2d cir nevertheless we must have some basis on which an estimate may be made 85_tc_731 see also 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 because the record contains no evidence upon which we could base such an estimate we conclude that petitioner has failed to prove that he is entitled to deduct any of the expenses reported on the schedule c we allow no deduction for schedule c expenses in the computation of the deficiency resulting from this proceeding schedule e deductions at issue is whether petitioner is entitled to any deduction for the expenses set forth in our findings_of_fact under the heading schedule e items in connection with the three rental properties park ave apt 8-b delray racquet club condo and delray racquet club condo together the three rental properties the parties have jointly stipulated an exhibit of pages containing photocopies of bank checks and other items that petitioner produced with respect to his claimed schedule e expenses respondent does not stipulate that the documents making up the exhibit substantiate the claimed expenses the documents suffer from defects similar to those affecting the documents petitioner produced to substantiate his schedule c deductions some of the documents seem to have no connection with the claimed expenses at all others are ambiguous or confusing there are for example nine pages of copies of checks payable to the order of east 36th st owners or ‘tenants’ or something similar some of which refer to apartments 8-b and 4-h and some of which refer to monthly maintenance there is also an irs form_1098 mortgage interest statement for showing a mortgage interest payment by petitioner of dollar_figure to east 36th owners corp we fail to see the relationship of those checks and that interest payment to the expenses claimed for the three rental properties none of which seem to involve the address east 36th street there is a receipt for dollar_figure paid for a magazine described as financial planning elderly finances but containing no indication of who made the payment there is a receipt from the bookseller barnes noble for something called say it in spanish which is annotated pace u there is another partially illegible receipt which is annotated ymca we fail to see the relevance of those receipts to the claimed expenses there are three checks drawn to the order of delray racquet club and annotated but they appear to be drawn on an account of equity investments for which no expenses are reported on the schedule e there are other checks to home depot and service america but they also appear to be drawn on an account of equity investments there is an irs form_1098 showing a mortgage interest payment by petitioner of dollar_figure to park ave tenants corp petitioner did not claim any interest_expense on the schedule e with respect to the park ave property nevertheless on brief respondent appears to concede the deductibility of that payment we accept that concession other than that we agree with respondent that petitioner has failed to substantiate the expenses he reported in connection with the three rental properties we are unable to estimate any such expenses and therefore except with respect to dollar_figure of interest we shall allow no deduction for schedule e expenses in the computation of the deficiency resulting from this proceeding schedule a deductions in computing taxable_income an individual may elect to itemize certain generally personal deductions or claim a standard_deduction see sec_63 and b the election to itemize is made on the taxpayer’s return sec_63 similar to his initial argument with respect to joint_return status respondent argues that petitioner filed no return for and thus did not elect to itemize his deductions and must claim the standard_deduction in lieu of the claimed personal deductions in support of that argument respondent refers us to that portion of his opening brief that by the supplement to brief he asked us to disregard we have done so and assume that at least in this case respondent has disregarded his argument that petitioner has failed to file a return on which he itemized his deductions we treat petitioner as having on the nov return elected to itemize his deductions the parties have jointly stipulated four exhibits containing photocopies of bank checks and other items that petitioner produced with respect to his claimed schedule a deductions respondent does not stipulate that the documents making up the exhibits substantiate the claimed expenses those documents like the ones previously discussed are in many respects inadequate to substantiate the expenses claimed for instance to substantiate a portion of the amount that petitioner claims he paid as property_tax on his connecticut residence petitioner offers a check drawn on an account of ii mortgages in support of his charitable deductions he offers a check apparently drawn on an account of equity investments another check drawn to the order of senior center is accompanied by no further information a letter apparently justifying a charitable deduction of dollar_figure states that the dollar_figure is the cost of lunch including an open bar in support of his claim of a casualty_loss petitioner offers only a check and a contractor’s description of work to be done to install a new driveway in support of his medical and dental expenses petitioner offers a pay stub showing deductions that are annotated portion of gross pay not subject_to income_tax respondent concedes that petitioner has substantiated payments of state and local_taxes real_property_taxes personal_property_taxes investment_interest expense and charitable_contributions of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively our examination of the documents petitioner provided to substantiate the schedule a deductions does not allow us to find that he is entitled to deductions in any greater amounts we accept respondent’s concessions and find that petitioner expended the amounts stated for the purposes stated we shall allow the resulting deductions ii additions to tax a sec_6651 sec_6651 imposes an addition_to_tax for failing to file a return on or before the specified filing_date in this case date unless it is shown that this failure is due to reasonable_cause and not due to willful neglect reasonable_cause may exist if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return by the date prescribed by law sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 respondent bears the burden of production with respect to the sec_6651 addition_to_tax see sec_7491 in order to meet that burden of production respondent must produce sufficient evidence establishing that it is appropriate to impose the addition_to_tax once respondent has done so the burden_of_proof is upon petitioner see 116_tc_438 except for the increased portion of the addition_to_tax asserted by respondent in the answer since in the answer respondent concedes that he bears the burden_of_proof as to that portion of the addition_to_tax once respondent has met his burden of production and the burden_of_proof is on petitioner his burden is to prove that his failure_to_file a timely tax_return was due to reasonable_cause and was not due to willful neglect sec_6651 united_states v boyle supra pincite where respondent has met his burden of production and the burden_of_proof does not fall on petitioner respondent must prove that petitioner’s failure_to_file timely was not due to reasonable_cause or was due to willful neglect sec_6651 united_states v boyle supra pincite respondent has satisfied his burden of production in that the record establishes that petitioner did not file a return before date although he testified that he timely filed his return for in march of petitioner offered no certified mail receipt or other evidence to corroborate his testimony the parties have stipulated to a true and complete copy of the tax_return submitted by petitioner to respondent for the joint exhibit containing that return which we have referred to as the nov return includes a copy of the front of the wrapper in which the return was mailed to the irs the wrapper bears what appears to be a postmark date of date the return itself bears a stamp indicating that the irs received the return on date moreover respondent’s records indicate that no return for was filed for petitioner until date when the nov return was filed as an amended_return we have found that petitioner did not mail the nov return before date petitioner must establish reasonable_cause in order to prevail as to the portion of the addition_to_tax for which he bears the burden_of_proof petitioner has failed to present any persuasive evidence establishing that his failure_to_file that return timely was due to reasonable_cause and was not due to willful neglect respondent in turn also has failed to introduce any evidence establishing the contrary ie that petitioner’s failure_to_file timely was not due to reasonable_cause or was due to willful neglect we sustain respondent’s determination as to the addition_to_tax under sec_6651 included in the notice but we hold for petitioner as to the portion of that addition_to_tax asserted in the answer b sec_6654 sec_6654 provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax sec_6654 and b petitioner has assigned error to respondent’s determination of a sec_6654 addition_to_tax but he did not in the petition set forth any facts in support of that assignment the nov return does show dollar_figure as the sum of estimated_tax payments and the amount applied from petitioner’s return petitioner has offered nothing to corroborate that he made any estimated_tax payment for or that any amount was applied from his return indeed respondent introduced into evidence a transcript of petitioner’s accounts for both and that among other things shows no return filed for and no payments or credits made during without corroboration we need not accept that petitioner paid any estimated_tax see wilkinson v commissioner t c pincite moreover on brief petitioner fails to address the sec_6654 addition although he does address the sec_6651 addition_to_tax because of that failure we assume that petitioner has abandoned any claim that a sec_6654 addition_to_tax is unwarranted see 126_tc_1 ndollar_figure we therefore sustain respondent’s determination of a sec_6654 addition_to_tax adjusted only to take account of petitioner’s tax for as finally determined iii conclusion to reflect the foregoing decision will be entered under rule we note that in connection with computing the required_annual_payment defined by sec_6654 we have held that a return filed after the commissioner has issued a deficiency_notice is not considered to be a return for purposes of sec_6654 see mendes v commissioner t c pincite
